Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000490
                                                      04-JUN-2012
                                                      10:32 AM
                       NO. SCAD-12-0000490

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                  STEVEN H.S. WONG, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 10-067-8901)

                               ORDER
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
     and Intermediate Court of Appeals Associate Judge Foley,
                  assigned by reason of vacancy)

          Upon consideration of the Report and Recommendation of
the Disciplinary Board of the Supreme Court of the State of
Hawai#i, the stipulated facts, and the evidence in the record, it
appears that Respondent Steven H.S. Wong neglected a client’s
probate matter for seventeen months and failed, during the same
period of time, to keep the client reasonably informed about the
status of the matter or to explain the matter to the extent
reasonably necessary to permit the client to make informed
decisions, in violation of Rules 1.3, 1.4(a), 1.4(b), and 8.4(a)
of the Hawai#i Rules of Professional Conduct.   In aggravation, it
appears Respondent Wong’s acts and omissions resulted in
financial injury to the estate, the multiple violations occurred
over an extended period of time, Respondent Wong received an
informal admonition in 2007 for similar violations, and
Respondent Wong has significant experience in the practice of
law.   In mitigation, Respondent Wong cooperated with disciplinary
authorities, has expressed remorse and recognized the
shortcomings in his practice that led to the violations, has
taken steps to address those shortcomings, and was under
significant emotional distress during the period in question.
Therefore, it appearing that a public censure is appropriate,
           IT IS HEREBY ORDERED that Respondent Steven H.S. Wong
is publicly censured by the Supreme Court of the State of
Hawai#i, pursuant to Rule 2.3(a)(3) of the Rules of the Supreme
Court of the State of Hawai#i (RSCH).
           IT IS FURTHER ORDERED that, within 30 days after the
entrance of this order, Respondent Steven H.S. Wong shall submit
proof to the Supreme Court of the completion of a Practicing
Attorneys Liability Management Society course addressing the
shortcomings in the case-management system in Respondent Wong’s
law practice, or good cause for an extension of time within which
to complete said course.
           IT IS FURTHER ORDERED that Respondent Wong shall pay
all costs of the proceedings, as approved upon a timely
submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).
           DATED:   Honolulu, Hawai#i, June 4, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Daniel R. Foley




                                  2